OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 8, 1975 and maintains an office in Wellsville. The Grievance Committee filed a petition containing two *94charges of misconduct. Respondent’s answer admits the material allegations of the petition and sets forth matters in mitigation.
The petition alleges, and respondent admits, that respondent repeatedly issued checks against his trust account payable to himself or to cash and failed to keep required bookkeeping records. Accordingly, we conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law;
DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1])—failing to maintain funds of a client in a special account separate from his business or personal accounts;
DR 9-102 (E) (22 NYCRR 1200.46 [e])—failing to make special account withdrawals to a named payee; and
DR 9-102 (I) (22 NYCRR 1200.46 [i])—failing to maintain and produce the required accounts and records.
In mitigation, we note that at no time did any client sustain a financial loss; that respondent performed the legal services for the matters at issue in a timely manner; that respondent fully cooperated with the Grievance Committee in its investigations; that respondent has devoted substantial time to community service; and that respondent suffered from severe stress due to his matrimonial and business problems. Accordingly, we conclude that respondent should be suspended for one year and until further order of the Court.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered.